PER CURIAM.
This is an appeal from an order dismissing an action by an administratrix of a decedent for failure to join her co-administrator as a party. The joinder of the co-administrator would have destroyed the diversity of citizenship necessary to the jurisdiction of the federal court; but we are of opinion that he was an indispensable party and that the action was properly dismissed for failure to join him. Blake v. McKim, 103 U.S. 336, 26 L.Ed. 563; Caylor v. Cooper, C.C., 165 F. 757.
Affirmed.